ROBERT L. BLAND, Judge.
In this case claimant A. C. Poland seeks an award of $52.59 to reimburse him for that amount paid for the repair of his 1937 Chevrolet automobile after a collision between it and state road truck no. 538-98, about two miles south of Fort Hill, in Hampshire county, West Virginia, on the twenty-third day of June, 1943. The record of the claim was prepared by the state road commission and filed with the clerk on September 23, 1943. This record shows that the head of the department concerned concurs in the claim and that the special assistant to the attorney general approves it as one that should be paid by the state within the meaning of the court act. It further appears from this record that state road commission truck no. 538-98, at the time engaged in work on the road, did not perceive the approach of claimant’s vehicle, which was following it on the road, and backed the truck into it, causing the damage for which an award is sought.
In view of the showing made by the record, the concurrence in the claim by the state road commissioner, and its approval for payment as a proper claim against the state by the special assistant to the attorney general, an award is now made in favor of claimant A. C. Poland for the sum of fifty-two dollars and fifty-nine cents ($52.59), subject to the approval and ratification thereof by the Legislature.